DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species a in the reply filed on 8/18/2022 is acknowledged.  Claims 17-20 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the second gate structure straddles both of the first and second semiconductor fins”.  Claim 5 recites “wherein the first portion of the first gate structure straddles the first semiconductor fin, and the second portion of the first gate structure straddles the second semiconductor fin”. There is no antecedent basis for the claim terminologies “first/second semiconductor fins” in these claims. It is not clear if the first and second semiconductor fins are the same or different than the first and second semiconductor channels, respectively defined in claim 1.  For the purpose of examination, it is interpreted that they are the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12-13, 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2016/0181425 A1) in view of Cheng et al. (US 2020/0357896 A1).
Regarding claim 1, Bai teaches a semiconductor device (100a in Fig. 10B of Bai), comprising: 
a first semiconductor channel (left active region 105) and a second semiconductor channel (right active region 105), wherein the first semiconductor channel, and the second semiconductor channel all extend along a first lateral direction (y-direction in Fig. 10B); 
a first gate structure (upper gate electrode 154) that extends along a second lateral direction (x-direction) perpendicular to the first lateral direction, wherein the first gate structure comprises a first portion (left portion of gate electrode 154 which is crossing over the left active region 105) and a second portion (right portion of gate electrode 154 which is crossing over the right active region 105); 
a first gate spacer (spacer 156 of the left gate electrode 154 including a portion of the second layer 142a that overlaps with the wedge portion of the left gate electrode 154 as viewed in Fig. 10B) that extends along sidewalls (two sidewalls of the left gate electrode 154 in Fig. 10B which run along x-direction) of the first portion of the first gate structure; and 
a second gate spacer (spacer 156 of the right gate electrode 154) that extends along sidewalls (two sidewalls of the left gate electrode 154 in Fig. 10B which run along x-direction) of the second portion of the first gate structure; 
wherein at least one of the first gate spacer (left lower spacer 156 and lower second layer 142a in Fig. 10B) or second gate spacer has a first portion (portion of lower spacer 156 and the portion of second layer 142a that is in contact with it as defined above) with a first thickness (total thickness of spacer 156 and second layer 142a) and a second portion (portion with only lower spacer 156) with a second thickness (thickness of lower spacer 156) less than the first thickness.
But Bai does not teach that the semiconductor device comprising: a dielectric fin disposed between the first and second semiconductor channels, wherein the dielectric fin extend along the first lateral direction, the first portion and the second portion are separated from each other by the dielectric fin; and wherein the first portion is closer to the dielectric fin than the second portion.  
Cheng teaches a semiconductor device (Figs. 11A-11E of Cheng) comprising: a first channel (left fin 120 in Fig. 11E, which are in the left active region AR in Fig. 11A) and a second channel (right fin 120 in Fig. 11E, which are in the right active region AR in Fig. 11A); a dielectric fin (125 in Fig. 11A,C) is disposed between the first and second channel, wherein the dielectric fin, the first and the second channels extend along a first direction (as shown in Fig. 11A); first and second gate electrodes (left and right electrodes 140) disposed on the first channel and second channel, respectively; an isolation structure (160) disposed on the dummy fin separating the first and second gate electrodes.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric fin 125 (of Cheng) under the isolation structure 140 of Bai as according to Cheng in order to reduce parasitic capacitance and variability problem (as discussed in [0001] and [0002] of Cheng). 
As incorporated, the dielectric fin 125 of Cheng is formed between two sets of fins in Fig. 10B of Bai and under the gate isolation structure 140a of Bai.  In other words, the gate isolation structure 140a of Bai would be directly above the dielectric fin 125.
Regarding claim 10, Bai teaches a semiconductor device (100a in Fig. 10B of Bai), comprising: 
a metal gate structure (154 is a metal gate, as described in [0102] of Bai) extending along a second lateral direction (x-direction) perpendicular to a first lateral direction (y-direction); and 
a gate spacer (spacer 156 of the left gate electrode 154 including a portion of the second layer 142a that overlaps with the wedge portion of the left gate electrode 154 as viewed in Fig. 10B) extending along sidewalls (two sidewalls of the left gate electrode 154 in Fig. 10B which run along x-direction) of the metal gate structure; 
wherein the gate spacer has at least a first thickness (thickness of layer 142a and the portion of spacer 156 in contact with it) and a second thickness (thickness of just spacer 156), and wherein the first thickness is greater than the second thickness (due to thickness of layer 142a).
But Bai does not teach that the semiconductor device comprises: a first dielectric fin extending along the first lateral direction; a second dielectric fin extending along the first lateral direction; and wherein the metal gate structure has a plurality of portions separated from one another with the first and second dielectric fins.
Cheng teaches a semiconductor device (Figs. 11A-11E of Cheng) comprising: a first channel (left fin 120 in Fig. 11E, which are in the left active region AR in Fig. 11A) and a second channel (right fin 120 in Fig. 11E, which are in the right active region AR in Fig. 11A); a dielectric fin (125 in Fig. 11A,C) is disposed between the first and second channel, wherein the dielectric fin, the first and the second channels extend along a first direction (as shown in Fig. 11A); first and second gate electrodes (left and right electrodes 140) disposed on the first channel and second channel, respectively; an isolation structure (160) disposed on the dummy fin separating the first and second gate electrodes.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a dielectric fin 125 (of Cheng) under the isolation structure 140 of Bai as according to Cheng in order to reduce parasitic capacitance and variability problem (as discussed in [0001] and [0002] of Cheng). 
As incorporated, the dielectric fin 125 of Cheng is formed between two groups of fins in Fig. 10B of Bai and under the gate isolation structure 140a of Bai.  In other words, the gate isolation structure 140a of Bai would be directly above the dielectric fin 125.  
Since there are many groups of fins adjacent to one another on a die, it would be obvious to one of ordinary skill in the art to have form dielectric fins 125 of Cheng between these groups.  Two closest sets of dielectric fins are identified as first and second dielectric fins in the claim.
Regarding claim 12, Bai in view of Cheng teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein portions of the gate spacer with the first thickness are located right next to opposite sidewalls of each of the first and second dielectric fins (as combined in claim 10, the portion of the gate spacer with the first thickness, or the thicker gate spacer, is the portion near the gate isolation structure directly above the dielectric fins).  
Regarding claim 13, Bai in view of Cheng teaches all the limitations of the semiconductor device of claim 12, and also teaches  wherein at least one portion of the gate spacer with the second thickness is located between the portions of the gate spacer with the first thickness (as combined in claim 10 above, the portion of gate spacer 156 is between two gate isolation structures, or two thicker gate spacer).  
Regarding claim 15, Bai in view of Cheng teaches all the limitations of the semiconductor device of claim 10, and further comprising a semiconductor fin (any fin in the group) disposed between the first and second dielectric fins (as combined in claim 10 above), wherein the semiconductor fin extends along the first lateral direction (y-direction in Fig. 10B of Bai), and wherein one of the portions of the metal gate structure straddles the semiconductor fin (as shown in Fig. 10B of Bai).  
Regarding claim 16, Bai in view of Cheng teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein a portion of the gate spacer straddling the semiconductor fin has the second thickness (as shown in Fig. 10B of Bai).  

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0357896 A1) in view of Bai et al. (US 2016/0181425 A1).
Regarding claim 1, Cheng teaches a semiconductor device (Figs. 11A-11E of Cheng), comprising: 
a dielectric fin (125 in Fig. 11A & C of Cheng) disposed between a first semiconductor channel (a fin 120 in the upper active region AR in Fig. 11A, which is one of the fins to the left of the dielectric fin 125 in Fig. 11C) and a second semiconductor channel (a fin 120 in the lower active region AR in Fig. 11A, which is one of the fins to the right of the dielectric fin 125 in Fig. 11C), wherein the dielectric fin, the first semiconductor channel, and the second semiconductor channel all extend along a first lateral direction (left-right direction as shown in Fig. 11A); 
a first gate structure (right gate electrode 170 in Fig. 11A, with cross-section Y1 shown in Fig. 11E) that extends along a second lateral direction (up-down direction) perpendicular to the first lateral direction, wherein the first gate structure comprises a first portion (upper portion of the right gate electrode 170 above the dielectric structure 160, as shown in Fig. 11A) and a second portion (lower portion of gate electrode 170 below the dielectric structure 160, as shown in Fig. 11A) separated from each other by the dielectric fin; 
a first gate spacer (spacer 142 in Fig. 11D) that extends along sidewalls (two sidewalls of the upper portion of the right gate electrode 154 in Fig. 11A) of the first portion of the first gate structure; and 
a second gate spacer (spacer 142 in Fig. 11D of the lower portion of the right gate electrode 170) that extends along sidewalls (two sidewalls of the lower portion of the right gate electrode 170 in Fig. 11A) of the second portion of the first gate structure; 
But Cheng does not teach that wherein at least one of the first gate spacer or second gate spacer has a first portion with a first thickness and a second portion with a second thickness less than the first thickness, and wherein the first portion is closer to the dielectric fin than the second portion.  
Bai teaches a method of forming a gate isolation structure (method in Figs. 12-29 to form the embodiment in Fig. 10B of Bai).  The method comprises: forming a dummy gate (120 in Fig. 16 of Bai) over a plurality of fins (105); forming an opening (OP1 in Fig. 23) separating the dummy gate into a first portion and a second portion (see Fig. 23); forming a lining layer (142 in Fig. 24) on the bottom and side surfaces of the opening; filling the opening with an insulating material to form the gate isolation structure; removing the first and second portions of the dummy gate and the portions of the lining layer not in contact with the spacer layer (see Fig. 28 and [0167] of Bai); the lengths of both ends of the gate isolation structure in the y direction may be different (see Fig. 10B and [0108] of Bai); metal gate electrodes (154 in Fig. 29) are filled into the gate recess to form functional gates. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed Cheng’s gate isolation structure (160 in Fig. 11E of Cheng) using Bai’s method in order to have better gap fill and better isolation structure (as stated in [0170] of Cheng).  
As incorporated, the gate isolation structure (160 in Figs. 11A-E of Cheng) would have the structure of isolation structure 140a in Fig. 10B of Bai.  As a result, the first gate spacer can be defined to include the spacer (142 of Cheng) of the gate and a portion of the lining layer 142a that overlaps with the wedge portion of the left gate electrode 154 (as viewed in Fig. 10B of Bai), while the second gate spacer is only the gate spacer 142 of Cheng.  So the thickness of the first gate spacer is greater than the thickness of the second gate spacer.  Moreover, the first portion is portion of the first gate having first gate spacer, which is closer to the gate isolation structure (160 of Cheng, 140 of Bai) than the second portion of the first gate, which can be section in the middle of the first gate.
Regarding claim 2, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 1, and further comprising: 
a second gate structure (middle or the left gate electrode 170 in Fig. 11A of Cheng) that extends along the second lateral direction, wherein the second gate structure straddles the dielectric fin (as shown in Fig. 11A and 11C of Cheng); and 
a third gate spacer (spacer 142 of the second gate structure 170) that extends along sidewalls of the second gate structure, wherein the third gate spacer includes a first portion and a second portion separated by the dielectric fin (as shown in Fig. 11C of Cheng, the dielectric fin 125 is about the same as the active fin 120.  So the lower portions of the spacer 142, defined as portion of spacer 142 below the topmost level of the fins 120, are separated by the dielectric fin 125).  
Regarding claim 3, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 2, and also teaches wherein the third gate spacer has a uniform thickness (as shown in Fig. 11C of Cheng, the second gate structure does not have a gate isolation structure in the middle.  As a result, the spacer 142 has uniform thickness).  
Regarding claim 4, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 2, and also teaches wherein the second gate structure straddles both of the first and second semiconductor fins (as shown in Fig. 11C of Cheng; please see interpretation in 112b rejection above).  
Regarding claim 5, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the first portion of the first gate structure straddles the first semiconductor fin, and the second portion of the first gate structure straddles the second semiconductor fin (as shown in Fig. 11A of Cheng).  
Regarding claim 6, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein a junction between the first and second portions of at least one of the first or second gate spacer has a step-like profile (as shown in Fig. 10B of Cheng).  
Regarding claim 7, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein each of the first gate spacer and second gate spacer has the first and second portions (as shown in Fig. 11A of Cheng, the first portions of the first/second gate spacers are the portions of these spacer next to the gate isolation structure 160. As combined in claim 1, these portions of the second gate spacers would have the same thicknesses of the portions of the first gate spacer) with different thicknesses, and wherein the second portions of the first and second gate spacers straddle the first and second semiconductor fins (as shown in Fig. 11A of Cheng), respectively.  
Regarding claim 8, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein only the first gate spacer has the first and second portions with different thicknesses, and wherein the second portion of the first gate spacer straddles one of the first and second semiconductor fins (as combined in claim 8 above).  
Regarding claim 9, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein a difference between the first and second thicknesses is between about 0.3 nanometers (nm) and about 20 nm (as described in [0154] of Bai, the thickness of the lining layer 142 is less than 10nm, which is inside the claim range. So a prima facie case of obviousness exists).  

Regarding claim 10, Cheng a semiconductor device (Figs. 11A-11E of Cheng), comprising: 
a first dielectric fin (upper 125 in Fig. 11A which corresponds to the left dielectric fin 125 in Fig. 11C of Cheng) extending along a first lateral direction (left-right direction in Fig. 11A of Cheng); 
a second dielectric fin (lower 125 in Fig. 11A which corresponds to the right dielectric fin 125 in Fig. 11C of Cheng) extending along the first lateral direction; 
a metal gate structure (right gate electrode 170 in Fig. 11A, with cross-section Y1 shown in Fig. 11E) extending along a second lateral direction (up-down direction) perpendicular to the first lateral direction, wherein the metal gate structure has a plurality of portions separated from one another with the first and second dielectric fins (as shown in Fig. 11C and 11E); and 
a gate spacer (spacer 142 in Fig. 11D) extending along sidewalls of the metal gate structure.
But Cheng does not teach wherein the gate spacer has at least a first thickness and a second thickness, and wherein the first thickness is greater than the second thickness.  
Bai teaches a method of forming a gate isolation structure (method in Figs. 12-29 to form the embodiment in Fig. 10B of Bai).  The method comprises: forming a dummy gate (120 in Fig. 16 of Bai) over a plurality of fins (105); forming an opening (OP1 in Fig. 23) separating the dummy gate into a first portion and a second portion (see Fig. 23); forming a lining layer (142 in Fig. 24) on the bottom and side surfaces of the opening; filling the opening with an insulating material to form the gate isolation structure; removing the first and second portions of the dummy gate and the portions of the lining layer not in contact with the spacer layer (see Fig. 28 and [0167] of Bai); the lengths of both ends of the gate isolation structure in the y direction may be different (see Fig. 10B and [0108] of Bai); metal gate electrodes (154 in Fig. 29) are filled into the gate recess to form functional gates. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed Cheng’s gate isolation structure (160 in Fig. 11E of Cheng) using Bai’s method in order to have better gap fill and better isolation structure (as stated in [0170] of Cheng).  
As incorporated, the gate isolation structure (160 in Figs. 11A-E of Cheng) would have the structure of isolation structure 140a in Fig. 10B of Bai.  As a result, the gate spacer can be defined to include the spacer (142 of Cheng) of the gate and a portion of the lining layer 142a of Bai that overlaps with the wedge portion of the left gate electrode 154 (as viewed in Fig. 10B of Bai), while the second gate spacer is only the gate spacer 142 of Cheng.  So the thickness of the first portion of the gate spacer is greater than the thickness of the second portion of gate spacer.  
Regarding claim 11, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein a difference between the first and second thicknesses is between about 0.3 nanometers (nm) and about 20 nm (as described in [0154] of Bai, the thickness of the lining layer 142 is less than 10nm, which is inside the claim range. So a prima facie case of obviousness exists).  
Regarding claim 12, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein portions of the gate spacer with the first thickness are located right next to opposite sidewalls of each of the first and second dielectric fins (as combined in claim 10, the portion of the gate spacer with the first thickness, or the thicker spacer, is the portion near the gate isolation structure directly above the dielectric fins).  
Regarding claim 14, Cheng in view of Bai teaches all the limitations of the semiconductor device of claim 12, and also teaches wherein portions of the gate spacer with the second thickness are only located opposite one of the portions of the gate spacer with the first thickness from the first dielectric fin (as shown in Fig. 11A of Cheng, the portion with the thicker gate spacer is between two portions of the thinner gate spacer), and opposite another of the portions of the gate spacer with the first thickness from the second dielectric fin (as shown in Fig. 11A of Cheng).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822